     Case 2:90-cv-00520-KJM-DB Document 6784 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11       RALPH COLEMAN, et al.,                        No. 2:90-cv-0520 KJM DB P
12                       Plaintiffs,
13            v.                                       ORDER
14       GAVIN NEWSOM, et al.,
15                       Defendants.
16

17                  On December 11, 1995, the court entered an order referring this matter to a Special

18   Master and directing that the Special Master’s fees and expenses be borne by the defendants as

19   part of the costs of this action. A significant amount of work remains to be done by the Special

20   Master and additional funds are required to pay his fees and expenses.

21                  The court must take all steps necessary to ensure timely payment of the Special

22   Master’s fees and expenses. On February 4, 2020 and June 5, 2020 the court increased the

23   required deposits in light of the increase in both the Special Master’s workload and his staff. See

24   ECF Nos. 6455,6703. Exigent circumstances presented by the novel coronavirus pandemic and

25   ongoing outstanding remedial issues require an additional deposit of funds within the next thirty

26   days.1

27
     1
      In particular, payment of the May 2020 bill for services was recently ordered, ECF No. 6782,
28   and payment of the June 2020 bill for services will soon be due. The uncertainties regarding the
                                                       1
     Case 2:90-cv-00520-KJM-DB Document 6784 Filed 07/23/20 Page 2 of 2

 1                  Accordingly, good cause appearing, IT IS HEREBY ORDERED that:
 2                  1. Within thirty days from the date of this order, defendants shall deposit with the
 3   Clerk of the Court a one hundred and thirty-sixth interim payment of costs in the amount of
 4   $3,000,000.00, which amount shall be invested in the interest-bearing account previously opened
 5   for this action; and
 6                  2. The Clerk of the Court is directed to serve a copy of this order on the Financial
 7   Department of this Court.
 8   DATED: July 22, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   remedial path of this action in view of the issues that remain outstanding, and the novel
     coronavirus pandemic, which has required formation of a special task force supervised by the
28   Special Master, require a substantial increase in the deposit required by this order.
                                                         2
